People v Grose (2021 NY Slip Op 06862)





People v Grose


2021 NY Slip Op 06862


Decided on December 8, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2016-01657
 (Ind. No. 10127/14)

[*1]The People of the State of New York, respondent,
vToyan Grose, appellant.


Toyan Grose, Coxsackie, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Sholom J. Twersky, and Michael Bierce of counsel), for respondent.
Patricia Pazner, New York, NY (Cynthia Colt of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 15, 2019 (People v Grose, 172 AD3d 1092), affirming a judgment of the Supreme Court, Kings County, rendered January 19, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court